DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4, 6-7, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 2013/0046456) in view of Petzold (US 2002/0128766) Gishen (US 2014/0257949)
As to claim 1 Scofield discloses a method for routing a user and a vehicle to a destination, comprising: 	
receiving a request to route the user to a destination, wherein a user location of the user and a vehicle location of the vehicle are different (Paragraph 76 “routine 300 begins at block 305, where a request or information is received. The routine then continues to block 310 to determine whether a request is received to determine one or more inter-modal travel options. If so, the routine continues to block 315 to retrieve information about a starting location, destination location, associated time, and optionally additional information to use (e.g., an indication of an associated user, an indication of constraint information, etc.), such as may be received in whole or in part in block 305.”); 
computing one or more candidate routes that includes an option for the user to travel from the user location to an intermediate location via an alternate transport mode and for the vehicle to travel from the vehicle location to the intermediate location, wherein the vehicle can pick up the user to travel from the intermediate location to the destination(Paragraph 78 “In particular, in the illustrated embodiment, each travel mode that is possibly available is considered, and an attempt is made to determine one or more route options between the starting and destination locations for the indicated time that use that travel mode for some or all of the route. Using a particular bus route as an example, the routine may attempt to determine an embarkation point for that bus route that is closest to the starting location, determine a debarkation point for that bus route that is closest to the destination location, and then consider the use of one or more other travel modes for travel between the starting location and the embarkation point and/or between the debarkation point and the destination location, such as walking, bicycling (if bicycles are able to be transported via the bus), a private vehicle (if parking is available near the embarkation and/or debarkation points), etc. In addition, with respect to that same bus route, one or more other embarkation points and/or debarkation points along the bus route may be considered as part of one or more alternative determined travel options, such as to have a first travel option in which a user walks from a starting location to a nearby bus route embarkation point, and to have a second travel option that includes the user driving from the starting location to a farther bus route embarkation point (e.g., a farther embarkation point that has an associated park-and-ride facility or other parking available). Similarly, with respect to that same bus route, one or more other embarkation times along the bus route (corresponding to different possible buses traveling on that bus route) may be considered as part of one or more further alternative determined travel options, such as if different arrival times at intermediate locations along the route provide different options with respect to switching to a different travel mode (including a different bus route) for an additional portion of the route.”); and 
(Paragraph 30 “As one example, the IMTOA system may in some embodiments and situations identify a lowest cost preferred alternative travel option and a lowest travel time preferred alternative travel option.”).
Cofield does not explicitly disclose calculating routes using isoline routing
Petzold teaches of calculating routes using isoline routing (Paragraph 38 “FIG. 10 shows a superimposition of the route representation according to FIG. 8 and of the representation of the information regarding the traffic flow by isolines according to FIG. 9. In this context, the same reference numerals again designate the same elements as in the previous figures. Superimposing the information regarding the traffic flow in conjunction with the representation of alternative routes 15, 20 increases the clarity for the user of navigational system 1 and simplifies and accelerates the user's selection of one of the two alternative routes 15, 20 for bypassing the traffic disruption, which is also designated as V in FIG. 10, on first route 5, the traffic disruption being located on the isosurface enclosed by isoline 0%, so that it is obvious that the traffic flow is congested there”) 
It would have been obvious to one of ordinary skill to modify Scofield to include the teachings of using isoline routing for the purpose of providing a clear indication of the traffic and times along an area.
Scofield does not explicitly disclose wherein the isoline routing generates one or more isolines each of which connects end points of a plurality of routes leaving from 
Gishen teaches wherein the isoline routing generates one or more isolines each of which connects end points of a plurality of routes leaving from a location by taking a transport mode for a specified travel time, a specified travel distance, or a combination thereof(Paragraph 119 “An isoline 212 is defined by the maximal bounding perimeter of the isopleth, such that any destination touching or within the isoline is reachable from the starting point `A`, within the given time period.”, Figure 5-7)
It would have been obvious to one of ordinary skill to modify Scofield to include the teachings of generating isoline which connects end points of a plurality of routes form a location for the purpose of providing a clear indication of travel times from a current point.
As to claim 2 Scofield discloses a method further comprising:
computing the intermediate location using routing from the user location via the alternate transport mode and using the routing from the vehicle location via the vehicle (Paragraph 78).
Scofield does not explicitly disclose calculating routes using isoline routing.  Petzold and Gishen teach of calculating routes using isoline routing (Petzold Paragraph 38).  Gishen further teaches of using isoline routing with multiple transport modes(Paragraph 36).
It would have been obvious to one of ordinary skill to modify Scofield to include the teachings of using isoline routing for the purpose of providing a clear indication of the traffic and times along an area.
 (Paragraph 36-37)
Gishen teaches a method wherein the isoline routing generates isolines that respectively connect points of routes leaving form the user location by taking the alternate transport mode for a specified travel time increment, a specified travel distance increment, or a combination thereof, and isolines from the vehicle location by taking the vehicle for the specified travel time increment, the specified distance increment, or a combination thereof. (Paragraph 36-37, 119).  It would have been obvious to one of ordinary skill to modify Scofield to include the teachings of using isoline routing to calculate rotes connecting the various routes since the system of Gishen teaches of computing routes using isolines.
As to claim 4 Scofield in view of Petzold, and Gishen teaches a method wherein the routing generates routes for the user, the vehicle, the alternate transport, or a combination thereof, and determines an intermediate location is determined based on an intersection between the respective sets of the one or more point (Paragraph 36-37, Figure 5).
Petzold teaches of generating one or more isolines for the different routes to be taken by the user and calculating a route using the isolines (Paragraphs 38, Figure 10)
It would have been obvious to one of ordinary skill to modify Scofield to include the teachings of using isoline routing for the purpose of providing a clear indication of the traffic and times along an area.
 (Scofield Paragraph 78, Petzold Paragraph 38).
As to claim 7 Scofield discloses a method wherein the one or more candidate routes further include another option for the user to travel directly to the destination without use of the vehicle (Paragraph 78).
As to claim 9 Scofield discloses a method wherein the alternate transport mode includes a shared vehicle, a public transit mode, a pedestrian mode, a bicycling mode, or a combination thereof(Paragraph 78).
As to claim 10 Scofield discloses a method wherein the intermediate location is determined further based on one or more exclusion zones, scheduling information for the user, or a combination thereof (Paragraph 57).
As to claim 11 the claim is interpreted and rejected as in claim 1.
As to claim 13 the claim is interpreted and rejected as in claim 3.
As to claim 14 the claim is interpreted and rejected as in claim 4.
As to claim 16 the claim is interpreted and rejected as in claim 6.
As to claim 17 the claim is interpreted and rejected as in claim 7.
As to claim 18 the claim is interpreted and rejected as in claim 1.
As to claim 19 the claim is interpreted and rejected as in claim 2.
As to claim 20 the claim is interpreted and rejected as in claim 3.

Claim 5, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 2013/0046456) in view of Petzold (US 2002/0128766) Gishen (US 
As to claim 5 Scofield does not explicitly disclose updating the user location, the vehicle location, or a combination thereof based on real-time monitoring; 
Yamashita teaches updating the user location, the vehicle location, or a combination thereof based on real-time monitoring (Paragraph 60);
updating the one or more isolines based on the updated user location, the updated vehicle location, or combination thereof (Paragraph 60), and 
updating the intermediate location using the one or more updated isolines (Paragraph 60).
It would have been obvious to one of ordinary skill to modify Scofield to include the teachings updating the locations of the vehicle and the user for the purpose of computing a route to a destination and displaying it to the user.
As to claim 8 Yamashita teaches a method wherein the vehicle is an autonomous vehicle (Paragraph 25).  Yamashita does not explicitly disclose that the autonomous vehicle is owned by the user but one of ordinary skill would realize that a user could own one of the autonomous vehicles.
As to claim 15 the claim is interpreted and rejected as in claim 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 2013/0046456) in view of Petzold (US 2002/0128766) Gishen (US 2014/0257949) as applied to claim 1 above, and in further view of Rander (US 20170344010)

Rander teaches an apparatus wherein the apparatus is further caused to: calculate a probability of another user to wait for the vehicle to arrive at the destination of the user, or to arrive at a handover location that is different from the destination of the user (Paragraph 13-14)
It would have been obvious to one of ordinary skill to modify Scofield to include the teachings of calculating a probability of the user wait for the vehicle to arrive for the purpose of predicting the likelihood of the a successful pickup.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
2/12/2021